
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3218
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the pilot program for volunteer
		  groups to obtain criminal history background checks. 
	
	
		1.Short titleThis Act may be cited as the
			 Criminal History Background Checks
			 Pilot Extension Act of 2008.
		2.Extension of pilot programSection 108(a)(3)(A) of the PROTECT Act (42
			 U.S.C. 5119a note) is amended by striking a 60-month and
			 inserting a 66-month.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
